Citation Nr: 0811300	
Decision Date: 04/04/08    Archive Date: 04/14/08	

DOCKET NO.  04-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than August 6, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from June 1967 to June 1972.  
His medals and badges included the Purple Heart Medal with 
1st Oak Leaf Cluster and the Army Commendation Medal.  The 
record shows that service connection is in effect for a 
number of disabilities, primarily associated with his having 
been wounded in combat action in Vietnam.  

A review of the evidence of record reveals that the instant 
claim was denied by the Board of Veterans' Appeals (Board) in 
July 2006.  The Board determined that in the absence of any 
diagnosis of PTSD prior to August 2001, the preponderance of 
the evidence was against a finding of entitlement to service 
connection for PTSD prior to August 6, 2001, the date of 
receipt of the veteran's claim for service connection for 
PTSD.  The veteran and his representative appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2008 Order, the Court ordered that the case be 
remanded to the Board for compliance with instructions set 
forth in a Joint Motion to Remand dated in January 2008.  

The appeal is remanded by way of the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran 
should further action be required.  


REMAND

The January 2008 Joint Motion to Remand noted, among other 
things, that at the time the veteran filed an application for 
compensation and pension benefits from VA in 1972, he made 
reference to "frequent nightmares about Vietnam."  He 
referred to a number of other disabilities as well and these 
were addressed by the RO.  However, the Board notes that when 
a veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  This issue has been addressed 
in Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 2005), 
although the argument regarding a pending unadjudicated claim 
was made there by the Government rather than the veteran.  
The Board also refers to another case decided by the Federal 
Circuit.  In Deshotel v. Nicholson, 457 F. 3d 1358 (Fed. Cir. 
2006), the veteran filed a claim for residuals from a 
vehicular accident.  The RO granted service connection for a 
shoulder disability, but denied a claim for residuals of a 
head injury.  The veteran did not file a claim for a 
psychiatric disorder at that time.  He later sought to reopen 
a claim for residuals of a head injury.  After the claim for 
the head injury residuals was granted, he then filed a claim 
for service connection for a chronic psychiatric disability.  
Eventually, a claim for a psychiatric disorder was granted 
and the veteran maintained that the RO should have assigned 
an effective date as of his initial claim for service 
connection for residuals from the automobile accident.  
Deshotel, 457 F. 3d at 1262 (citing Roberson 251 F. 3d at 
1383).  The Federal Circuit concluded that if the veteran 
believed that the RO improperly failed to address his claim 
for a psychiatric disorder when it granted service connection 
for residuals of a head injury, his remedy was to either file 
a timely direct appeal or to file a CUE claim seeking to 
reopen an earlier decision.  The Board expresses no opinion 
as to the impact of the Federal Circuit cases on the 
veteran's situation at this time.  

Reference was made in the Joint Motion to a June 2002 
statement from the veteran's private physician indicating 
that "over the past two years" the physician had been 
treating the veteran for depression and PTSD.  However, the 
reports of the treatment records from the physician are not 
in the claims file.  

In view of the foregoing, further development is required, 
and the case is REMANDED for the following:  

1.  Peter M. Patricelli, M.D., 1640 G 
Street, Springfield, Oregon  97477 should 
be contacted and asked to provide 
complete clinical records pertaining to 
treatment and evaluation of the veteran 
for psychiatric purposes.  If the 
treatment records are not available, this 
should be so indicated.  Any records 
obtained should be associated with the 
claims folder.  

2.  The veteran should be accorded an 
examination by a board certified 
psychiatrist for the purpose of 
determining when the first manifestations 
of the veteran's PTSD were shown by the 
evidence of record.  The psychiatrist 
should express an opinion as to when the 
first manifestations of the veteran's 
PTSD were made.  Specific notation should 
be made to the reference to nightmares at 
the time of separation examination and at 
the time the veteran filed his initial 
claim for disability benefits in 
June 1972.  Following review of the 
medical evidence in the claims file, the 
psychiatrist should opine as to when the 
veteran's PTSD first manifested itself 
based on the evidence of record.  The 
psychiatrist is requested to provide the 
rationale for any opinion expressed.  He 
or she is also advised that if a 
determination cannot be reached without 
resort to speculation, this should be so 
indicated.  

3.  Thereafter, the AMC/RO should 
readjudicate the claim.  If the veteran 
remains dissatisfied with the outcome, he 
should be issued an appropriate 
supplemental statement of the case and he 
and his representative should be provided 
with an opportunity for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  As noted above, the Board expresses 
no opinion as to the impact of the Federal Circuit cases 
cited above at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



